—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 8, 1998, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, criminal mischief in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rotker, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review since his attorney failed to make this argument with specificity before the trial court (see, CPL 470.15 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Cabey, 85 NY2d 417, 421; People v Williams, 84 NY2d 925, 926), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. A valid line of reasoning and permissible inferences could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial (see, People v Dorsey, 242 AD2d 734). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.15 [5]) or without merit. Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.